Fourth Court of Appeals
                               San Antonio, Texas
                                   November 14, 2014

                                  No. 04-14-00300-CV

               IN THE INTEREST OF B.J.M. AND H.J.M., CHILDREN,

              From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 29724
                     Honorable Sergio J. Gonzalez, Judge Presiding


                                     ORDER
       Appellee's second motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before December 10, 2014.




                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court